        Case 2:20-cv-00720-JTM Document 16 Filed 03/01/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

BARNEY TITUS SUMMERS                        *   CIVIL ACTION NO. 20-720
                                            *
VERSUS                                      *   SECTION: “H”(1)
                                            *
ANDREW SAUL, COMMISSIONER                   *   JUDGE   JANE             TRICHE
OF THE SOCIAL SECURITY                      *   MILAZZO
ADMINISTRATION                              *
                                            *   MAGISTRATE JUDGE
                                                JANIS VAN MEERVELD
************************************ *

                                    ORDER

      The Court, having considered the Complaint, the record, the applicable

law, the Report and Recommendation of the United States Magistrate Judge,

and the failure of any party to file an objection to the Magistrate Judge’s

Partial Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge (R. Doc. 15) and

adopts it as its opinion in this matter. Therefore,

      IT IS ORDERED that the Social Security Administration’s Motion to

Dismiss (R. Doc. 14) is hereby GRANTED.

      IT   IS   FURTHER        ORDERED          that   Plaintiff’s   Complaint   is

DISMISSED WITH PREJUDICE.




                                        1
Case 2:20-cv-00720-JTM Document 16 Filed 03/01/21 Page 2 of 2




    New Orleans, Louisiana, this 1st day of March, 2021.




                              _________________________________
                             JANE TRICHE MILAZZO
                             UNITED STATES DISTRICT JUDGE




                               2
